In an action, inter alia, to recover damages for wrongful death, the plaintiffs appeal from so much of an order of the Supreme Court, Richmond County (Leone, J.), entered September 24, 1996, as denied those branches of their motion which were to compel the defendants to accept the response to Item 3 of the CPLR 3101 (d) expert disclosure demand and for a protective order.
Ordered that the order is affirmed insofar as appealed from, with costs.
CPLR 3101 (d) (1) (i) requires a party to disclose, among other information, “the substance of the facts and opinions on which each expert is expected to testify”. The conclusory statement in the plaintiffs’ supplemental response to Item 3 of the defendants’ demand for expert information failed to satisfy the statutory requirement (see, Chapman v State of New York, 189 AD2d 1075; Brossoit v O’Brien, 169 AD2d 1019). Consequently, the Supreme Court properly directed the plaintiffs to provide a further response. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.